ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-236, concluding that MICHAEL A. McLAUGHLIN, SR., of KENILWORTH, who was admitted to the bar of this State in 1999, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to continue filing with the Supreme Court Committee on Character quarterly reports attesting to respondent’s compliance with the Court’s Order filed September 21, 1999, that requires respondent to refrain from the use of alcohol and other intoxicating substances and continue to attend meetings of Alcoholics Anonymous on a regular basis for an additional period of two years;
And good cause appearing;
It is ORDERED that MICHAEL A. McLAUGHLIN, SR., is hereby reprimanded; and it is further
ORDERED that respondent shall continue to file quarterly reports with the Committee on Character as ordered by the Court on September 21, 1999, for a period of two years and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*315ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.